AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet I



                                     UNITED STATES DISTRICT COURT NOV o7 2019
                                                         Eastern Dist;ict of Arkansas                 JAM!5:':!cCO~LERK
              UNITED STATES OF AMERICA                                 )   JUDGMENT IN k ~ A L ~ C L l i R K
                                v.                                     )   (For Revocation of Probation or Supervised Release)
                                                                       )
              TAQUAN LAQUISE JOHNSON                                   )
                   a/k/a MooMoo                                        )   Case No. 4:16-cr-00163-JM-01
                                                                       )   USM No. 30958-009
                                                                       )
                                                                       )   Molly Sullivan
                                                                                                           Defendant's Attorney
THE DEFENDANT:
~ admitted guilt to violation of condition(s)                        Standard                     of the term of supervision.
~ was found in violation of condition(s) count(s) Mandatory, Special, Standard after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number             Nature of Violation                                                                  Violation Ended
1 - Mandatory                 Possession of a controlled substance                                                08/23/2019

2 - Mandatory                   Failure to refrain from the use of a controlled substance                         08/23/2019

3 - Special                     Failure to participate in substance abuse treatment as directed                   09/10/2019

4 - Standard (2)                Failure to follow instructions of probation officer                               09/10/2019

       The defendant is sentenced as provided in pages 2 through _ _6__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully pa~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 2706                                                        11/07/2019
                                                                                                      of Imposition of Judgment
Defendant's Year of Birth:           1995

City and State of Defendant's Residence:                                                               Signature of Judge
Blytheville, Arkansas
                                                                                  JAMES M. MOODY, U.S. DISTRICT JUDGE



                                                                                              \        1      Date
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet IA

                                                                                             Judgment-Page   -=2-    of    6
DEFENDANT: TAQUAN LAQUISE JOHNSON a/k/a MooMoo
CASE NUMBER: 4: 16-cr-00163-JM-01

                                                  ADDITIONAL VIOLATIONS

                                                                                                                    Violation
Violation Number               Nature of Violation                                                                  Concluded
5 - Standard (13)              Failure to follow instructions of probation officer                              09/10/2019

6 - Standard (4)               Failure to answer questions truthfully to the probation officer                  08/31/2019
7 - Standard (5)               Failure to notify the the probation officer of a change in address               08/31/2019
8 - Standard (6)               Failure to allow the probation officer to visit home or elsewhere as directed    08/31/2019

9 - Standard (7)               Failure to obtain full-time employment as directed                               11/04/2019
10 - Special                   Failure to participate in mental health treatment                                08/19/2019
11 - Special                   Failure to pay special penalty assessment                                        11/04/2019
AO 245D (Rev. 09/19)     Judgment in a Criminal Case for Revocations
                         Sheet 2- Imprisonment
                                                                                                   Judgment - Page   -=3-   of   6
DEFENDANT: TAQUAN LAQUISE JOHNSON a/k/a MooMoo
CASE NUMBER: 4:16-cr-00163-JM-01


                                                              IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
            TWELVE (12) MONTHS




     Iii'   The court makes the following recommendations to the Bureau of Prisons:

The Court recommends the defendant participate in non-residential substance abuse treatment.




     ~ The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:
            •    at  ---------                     •a.m.          •    p.m.    on
            •    as notified by the United States Marshal.

     •      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            •    before 2 p.m. on
            •    as notified by the United States Marshal.
            •    as notified by the Probation or Pretrial Services Office.

                                                                       RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                    to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                              By
                                                                                            DEPUTY UNITED STA TES MARSHAL
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3 - Supervised Release
                                                                                                  Judgment-Page   _4__    of       6
DEFENDANT: TAQUAN LAQUISE JOHNSON a/k/a MooMoo
CASE NUMBER: 4:16-cr-00163-JM-01
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of: ONE (1) YEAR




                                                  MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                 D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                     substance abuse. (check ifapplicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check ifapplicable)
5.     l!f You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
           as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
           where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.     D You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 2450 (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3A - Supervised Release
                                                                                                               5_ of
                                                                                               Judgment-Page ___                 6
DEFENDANT: TAQUAN LAQUISE JOHNSON a/k/a MooMoo
CASE NUMBER: 4:16-cr-00163-JM-01

                                   STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
    your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
    different time frame.
2.  After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
    and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.  You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
    from the court or the probation officer.
4.  You must answer truthfully the questions asked by your probation officer.
5.  You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
    arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
    notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
    officer within 72 hours of becoming aware of a change or expected change.
6.  You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
    officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.  You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
    from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
    officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
    or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
    probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
    officer within 72 hours of becoming aware of a change or expected change.
8.  You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
    been convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the
    permission of the probation officer.
9.  If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
    that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
    nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
    without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
    may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
    contact the person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                         Date
  AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                         Sheet 3B - Supervised Release
                                                                                          Judgment-Page   _6__   of   -~6~
  DEFENDANT: TAQUAN LAQUISE JOHNSON a/k/a MooMoo
  CASE NUMBER: 4:16-cr-00163-JM-01

                                   ADDITIONAL SUPERVISED RELEASE TERMS
14) The defendant must reside in a residential reentry center, preferably a halfway house, for a term of 180 days to
commence immediately upon release from imprisonment. You must follow the rules and regulations of the center.

15) The defendant will participate under the guidance and supervision of the probation office in a substance abuse
treatment program which may include drug and alcohol testing, outpatient counseling, and residential treatment. The
defendant will abstain from the use of alcohol during supervision. The defendant will pay for the cost of treatment at the
rate of $10 per session, with the total cost not to exceed $40 per month, based on ability to pay as determined by the
probation office. In the event the defendant is financially unable to pay for cost of treatment, the co-pay requirement will be
waived.

16) All general and standard conditions previously imposed remain in full force and effect.
